Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 09, 2015

The Court of Appeals hereby passes the following order:

A15A2350. ROBERT A. WHEELER v. EMORY HEALTHCARE, INC. et al.

      On March 20, 2014, the trial court entered judgment in favor of the defendants
in this civil action. Plaintiff Robert Wheeler filed a motion for an extension of time
in which to serve a motion for a new trial. The trial court granted the motion, ruling
that Wheeler could serve a motion for a new trial up to 60 days after the trial
transcript was filed with the court. On December 11, 2014, Wheeler filed a motion
for a new trial. The court denied that motion, and, on June 5, 2015, Wheeler filed a
notice of appeal to this Court. We lack jurisdiction.
      Although the filing of a motion for a new trial generally extends the deadline
for filing a notice of appeal, such a motion is not valid unless filed within 30 days of
entry of judgment. See OCGA § 5-5-40 (a); Jarrard v. Copeland, 205 Ga. App. 20,
21 (421 SE2d 84) (1992); Wright v. Rhodes, 198 Ga. App. 269, 269 (401 SE2d 35)
(1990). An untimely motion for a new trial does not toll the time for filing a notice
of appeal. Jarrard, supra at 21. Thus, Wheeler’s motion for a new trial, filed more
than eight months after entry of judgment, did not extend the time for filing a notice
of appeal. And although the trial court purported to grant an extension of time for
filing the motion for a new trial, “[n]o extension of time shall be granted for the filing
of motions for new trial or for judgment notwithstanding the verdict.” OCGA § 5-6-
39 (b); Wal-Mart Stores, Inc. v. Curry, 206 Ga. App. 775, 776-777 (426 SE2d 581)
(1992).
      Accordingly, Wheeler’s notice of appeal, filed more than one year after entry
of judgment, is untimely. See OCGA § 5-6-38 (a). This appeal is therefore
DISMISSED for lack of jurisdiction.
Court of Appeals of the State of Georgia
                                     09/09/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.